         Case 1:20-cv-02032-AJN-OTW Document 12 Filed 07/02/20 Page 1 of 2

                                                                                                     7/2/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Jessica Rosario,

                          Plaintiff,
                                                                      20-cv-2032 (AJN)
                  –v–
                                                                           ORDER
  Commissioner of Social Security,

                          Defendant.


ALISON J. NATHAN, District Judge:

         In an Order dated April 8, 2020, the Court directed the parties to meet and confer to

discuss whether they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further

proceedings before the assigned Magistrate Judge. Dkt. No. 9. The deadline to file either an

executed consent form or a joint letter advising the Court that the parties do not consent was two

weeks from the date on which Defendant noticed an appearance. See id.

         Counsel for Defendant filed a notice of appearance on May 27, 2020. Dkt. No. 10.

However, the Court is not in receipt of either a consent form or joint letter. The parties are

hereby ordered to file either an executed consent form or a joint letter, as described in the

Court’s April 8, 2020 Order, on or before July 10, 2020. The parties are advised that they are

free to withhold consent without negative consequences.

         This Order does not alter the deadlines set forth in the Court’s March 9, 2020 Scheduling

Order.

         SO ORDERED.

  Dated: July 2, 2020
         New York, New York
Case 1:20-cv-02032-AJN-OTW Document 12 Filed 07/02/20 Page 2 of 2



                             __________________________________
                                     ALISON J. NATHAN
                                  United States District Judge
